DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 03/11/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdis et al. (USPG Pub No. 2006/0209383), hereinafter “Burdis”, in view of Takahashi (USP No. 4,293,194).
Regarding claim 1, Burdis discloses an electrochromic device (20) (see Fig. 3), comprising: (a) a transparent substrate (34) (see Fig. 3, Paragraph 53); (b) a first transparent conductive layer (26) disposed on the transparent substrate (34) (Paragraph 41); (d) a tungsten oxide-based electrochromic layer (30) (see Fig. 3, Paragraph 63); (e) a nickel oxide-based counter electrode (28) disposed on or over the tungsten oxide-based electrochromic layer (30) (see Fig. 3, Paragraph 49); wherein the nickel-oxide based counter electrode (28) can accept lithium ions from the tungsten oxide-based electrochromic layer (30) when the electrochromic device is in a bleached state (Paragraph 39); and (f) a second transparent conductive layer (24) disposed on or over the nickel oxide-based counter electrode (28), wherein the electrochromic device is a solid state and inorganic device (Paragraph 10). Burdis discloses the claimed invention except for (c) a titanium dioxide layer disposed on or over the first transparent conductive layer; electrochromic layer disposed on the titanium dioxide layer. In the same field of endeavor, Takahashi discloses (c) a titanium dioxide layer (3 or 4a) disposed on or over the first transparent conductive layer (2a) (see Fig. 2, Col. 3, Lines 4-9, 21-23); electrochromic layer (4a or 5) disposed on the titanium dioxide layer (see Fig. 2, Col. 3, Lines 15-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis with (c) a titanium dioxide layer disposed on or over the first transparent conductive layer; electrochromic layer disposed on the titanium dioxide layer of Takahashi for the purpose of reducing power consumption (Col. 1, Lines 20-21).
Regarding claim 2, Burdis further discloses wherein the first transparent conductive layer (26) contacts the transparent substrate (34) (see Fig. 3).   
Regarding claim 3, Burdis and Takahashi teach the device set forth above for claim 1, Takahashi further discloses wherein the titanium dioxide layer (3 or 4a) contacts the first transparent conductive layer (2a) (see Fig. 2).  It would have been obvious to one of ordinary skill to provide the device of Burdis with the teachings of Takahashi for at least the same reasons as those set forth above with respect to claim 1.	
Regarding claim 4, Burdis and Takahashi teach the device set forth above for claim 1, Takahashi further discloses wherein the tungsten oxide-based electrochromic layer contacts the titanium dioxide layer (see Fig. 2).  
Regarding claim 5, Burdis and Takahashi teach the device set forth above for claim 1, Takahashi further discloses wherein the nickel oxide- based counter electrode contacts the tungsten oxide-based electrochromic layer (see Fig. 2).  
Regarding claim 6, Burdis further discloses wherein the second transparent conductive layer contacts the nickel oxide-based counter electrode (see Fig. 3).  
Regarding claim 7, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the titanium dioxide layer has a thickness of between about 5 nm and about 100 nm. Paragraphs 16, 43, 45, 47, 51, 53 of Burdis disclose a range of thickness for each layer of the electrochromic device (20). Takahashi teaches a titanium dioxide layer within an electrochromic device. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis with wherein the titanium dioxide layer has a thickness of between about 5 nm and about 100 nm for the purpose of reducing power consumption (Col. 1, Lines 20-21 of Takahashi).
Regarding claim 8, Burdis further discloses wherein the tungsten oxide- based electrochromic layer comprises a cathodically coloring material (see Fig. 3, Paragraph 10, claim 1).  
Regarding claim 9, Burdis further discloses wherein the nickel oxide- based counter electrode comprises an anodically coloring electrochromic material (see Fig. 3, Paragraph 10, claim 1).  
Regarding claim 10, Burdis further discloses wherein the first transparent conductive layer comprises a fluorinated tin oxide, and wherein the second transparent conductive layer comprises an indium tin oxide (Paragraph 41).  
Regarding claim 11, Burdis further discloses wherein the first transparent conductive layer and the second transparent conductive layer comprise an indium tin oxide (Paragraph 41).  
Claims 12-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdis (USPG Pub No. 2006/0209383) in view of Takahashi (USP No. 4,293,194) as applied to claim 1 above, and further in view of Wang et al. (USPG Pub No. 2011/0266138), hereinafter “Wang”.
Regarding claim 12, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the nickel oxide-based counter electrode is doped with tungsten, vanadium, aluminum, magnesium, tantalum, chromium, manganese, or a combination thereof. In the same field of endeavor, Wang discloses wherein the nickel oxide-based counter electrode (410) is doped with tungsten, vanadium, aluminum, magnesium, tantalum, chromium, manganese, or a combination thereof (Paragraph 85). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with wherein the nickel oxide-based counter electrode is doped with tungsten, vanadium, aluminum, magnesium, tantalum, chromium, manganese, or a combination thereof of Wang for the purpose of improving device reliability (Paragraph 8). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the tungsten oxide-based electrochromic layer comprises a plurality of sub-layers. In the same field of endeavor, Wang discloses wherein the tungsten oxide-based electrochromic (406) layer comprises a plurality of sub-layers (Paragraphs 10, 11, 32, 54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with wherein the tungsten oxide-based electrochromic layer comprises a plurality of sub-layers of Wang for the purpose of improving device reliability (Paragraph 8).
Regarding claim 14, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the tungsten oxide-based electrochromic layer comprises one or more of molybdenum and titanium. In the same field of endeavor, Wang discloses wherein the tungsten oxide-based electrochromic layer (406) comprises one or more of molybdenum and titanium (Paragraph 77). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with wherein the tungsten oxide-based electrochromic layer comprises one or more of molybdenum and titanium of Wang for the purpose of improving device reliability (Paragraph 8). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the tungsten oxide-based electrochromic layer has a crystalline morphology. In the same field of endeavor, Wang discloses wherein the tungsten oxide-based electrochromic layer (406) has a crystalline morphology (Paragraph 79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with wherein the tungsten oxide-based electrochromic layer has a crystalline morphology of Wang for the purpose of improving device reliability (Paragraph 8). 
Regarding claim 16, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the nickel oxide-based counter electrode has an amorphous morphology. In the same field of endeavor, Wang discloses wherein the nickel oxide-based counter electrode (410) has an amorphous morphology (Paragraphs 54, 85). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with wherein the nickel oxide-based counter electrode has an amorphous morphology of Wang for the purpose of improving device reliability (Paragraph 8). 
Regarding claim 17, Burdis and Takahashi disclose the claimed invention, but do not specify wherein the nickel oxide-based counter electrode comprises a plurality of sub-layers. In the same field of endeavor, Wang discloses wherein the nickel oxide-based counter electrode (410) comprises a plurality of sub-layers (Paragraphs 10, 11, 32, 54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with wherein the nickel oxide-based counter electrode comprises a plurality of sub-layers of Wang for the purpose of improving device reliability (Paragraph 8). 
Regarding claim 18, Burdis and Takahashi disclose the claimed invention, but do not specify further comprising an ion conductive layer between the tungsten oxide-based electrochromic layer and the nickel oxide-based counter electrode. In the same field of endeavor, Wang discloses further comprising an ion conductive layer (408) between the tungsten oxide-based electrochromic layer (406) and the nickel oxide-based counter electrode (410) (see Fig. 4A, Paragraph 92). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Burdis and Takahashi with further comprising an ion conductive layer between the tungsten oxide-based electrochromic layer and the nickel oxide-based counter electrode of Wang for the purpose of improving device reliability (Paragraph 8). 
Regarding claim 19, Burdis, Takahashi and Wang teach the electrochromic device as is set forth above, Wang further discloses wherein the ion conductive layer (408) was formed in situ, after depositing the nickel oxide-based counter electrode (410) on the tungsten oxide-based electrochromic layer (406) (Paragraph 96). It would have been obvious to provide the device of Burdis and Takahashi with the teachings of Wang for at least the same reasons set forth above with respect to claim 18.
Regarding claim 20, Burdis further discloses wherein the ion conductive layer was formed by depositing the ion conductive layer (32) on the tungsten oxide-based electrochromic layer (Paragraphs 17, 64).
Regarding claim 21, Burdis further discloses wherein the ion conductive layer deposited on the tungsten oxide-based electrochromic layer comprises a silicate, an oxide of silicon, an oxide of tungsten, an oxide of tantalum, an oxide of niobium, or a borate (Paragraph 46).
Regarding claim 22, Burdis, Takahashi and Wang teach the electrochromic device as is set forth above for claim 20, Wang further discloses wherein the ion conductive layer (408) deposited on the tungsten oxide-based electrochromic layer (406) comprises a material selected from the group consisting of lithium silicon-aluminum-oxide, lithium silicate, lithium aluminum silicate, lithium aluminum borate, lithium aluminum fluoride, lithium borate, lithium nitride, lithium zirconium silicate, lithium niobate, lithium tungstate, lithium borosilicate, and lithium phosphosilicate (see Figs. 2A-C, Paragraphs 15, 83, 93). It would have been obvious to provide the device of Burdis and Takahashi with the teachings of Wang for at least the same reasons set forth above with respect to claim 18. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
Regarding claim 23, Burdis, Takahashi and Wang teach the electrochromic device as is set forth above for claim 20, Wang further discloses wherein the ion conductive layer (408) deposited on the tungsten oxide-based electrochromic layer (406) comprises a material selected from the group consisting of lithium-based ceramic materials, lithium-based silicas, and lithium-based silicon oxides (see Figs. 2A-C, Paragraphs 15, 83, 93). It would have been obvious to provide the device of Burdis and Takahashi with the teachings of Wang for at least the same reasons set forth above with respect to claim 18. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/6/2022